department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx government entities division release number release date legend org organization name date date org address xx date uil address address subordinate name subordinate’s employer_identification_number person to contact identification_number contact telephone numbers dear this letter is sent to inform you that org’s exemption under sec_501 of the internal_revenue_code has been revoked effective june 20xx as a result the subject organization is on longer covered under your group exemption this letter amends your group ruling to exclude this subordinate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations form 886a department of the sia - intemal revenue service explanation of items name of taxpayer org 20xx schedule no or exhibit year period ended 20xx legend org organization name xx date issue whether org qualifies for exemption under sec_501 of the internal_revenue_code where the organization has not filed form_990 facts org is an exempt_organization under sec_501 of the internal_revenue_code exempt_organization eo has not filed form_990 since tax_year ending 20xx during the examination it was requested that the exempt_organization prepare and submit delinquent forms for the tax periods ending 20xx and 20xx exempt_organization failed to respond to the internal_revenue_service correspondence and did not prepare and submit the forms law sec_6033 provides every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds form 886-a rev department of the treasury - internal_revenue_service page -1- eee 886a deparement of the ‘treasury - incemal revenue service explanation of items name of taxpayer org 20xx schedule no or exhibit year period ended 20xx that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax this organization has not filed form_990 by the due_date sec_6652 of the internal_revenue_code_of_1986 provides for a penalty of dollar_figure for each day the retum is late the maximum penalty for any one return is the lesser_of dollar_figure or of the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year the penalty is increased to dollar_figure per day with a maximum penalty of dollar_figure the penalty begins on the due_date for filing the form_990 the penalty may also be charged if the organization files an incomplete return or furnishes incorrect information taxpayer’s postion taxpayer agrees that they should have filed form_990 and that they are responsible for timely filing form_990 government ’s position taxpayer has not filed form_990 during the examination it was requested that the eo prepare and submit delinquent forms for tax years ending 20xx and 20xx the eo failed to prepare and submit the delinquent forms and did not respond to correspondence further the organization has failed to meet the reporting requirements under sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the eo no longer qualifies for exempt status and should have its exempt status revoked effective 20xx the eo is also subject_to penalties for failure_to_file a form_990 conclusion org has not filed form_990 and has failed to meet the reporting requirements under sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the eo no longer qualifies for exempt status and should have its exempt status revoked effective 20xx form_1120 should be filed by the organization form 886-a rev -68 department of the treasury - internal_revenue_service page -2- internal_revenue_service date org address department of the treasury te_ge eo s dearborn street- 17th floor chicago il taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v
